Citation Nr: 0837242	
Decision Date: 10/29/08    Archive Date: 11/05/08

DOCKET NO.  07-33 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for residuals of 
a low back injury.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

N. Klapp, Legal Intern



INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1993 to June 1996 (and had prior service, including 
active duty for training, ACDUTRA, in the Texas National 
Guard). These matters are before the Board of Veterans' 
Appeals (Board) on appeal from an August 2006 rating decision 
of the Waco, Texas Department of Veterans Affairs (VA) 
Regional Office (RO). 

The question of whether new and material evidence has been 
received to reopen the claim must be addressed in the first 
instance by the Board because the issue goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate it 
on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995). If the 
Board finds that no such evidence has been offered, that is 
where the analysis must end; hence, what the RO may have 
determined in this regard is irrelevant.  Jackson, 265 F.3d 
at 1369; Barnett, 83 F.3d at 1383. The Board has 
characterized the claim accordingly. 


FINDINGS OF FACT

1. An unappealed December 1996 rating decision denied the 
veteran's claim of service connection for residuals of a low 
back injury based essentially on a finding that such 
disability was not shown. 

2. Evidence received since the December 1996 rating decision 
does not tend to show that the veteran has a chronic back 
disability; does not relate to an unestablished fact 
necessary to substantiate the claim; and does not raise a 
reasonable possibility of substantiating the claim.





CONCLUSION OF LAW

New and material evidence has not been received, and the 
claim of service connection for residuals of a low back 
injury may not be reopened. 38 U.S.C.A. §§ 5108, 7105 (West 
2002 & Supp. 2008); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.		Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). The VCAA applies 
to the instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1) (including as amended effective May 30, 2008, 
73 Fed. Reg. 23353 (Apr. 30, 2008)). VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction decision on a claim. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

A March 2006 letter advised the veteran that because a prior 
final decision had denied service connection for residuals of 
a low back injury, new and material evidence was required to 
reopen the claim; provided the definition of new and material 
evidence; advised the veteran of the reason for the prior 
denial of his claim; and advised him that he must submit 
evidence relating to the reason for the denial. It also 
explained what evidence was necessary to substantiate the 
underlying claim of service connection.  Regarding the 
underlying claim of service connection for residuals of a low 
back injury, the veteran was advised that as a threshold 
matter he must establish that he has the disability for which 
service connection is sought.  The Board finds that the 
notice provided was in substantial compliance with the 
requirements of Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The veteran was advised of VA's duties to notify and assist 
in the development of the claim prior to the initial 
adjudication. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  The March 2006 letter explained what evidence VA 
would secure, and what evidence the veteran was responsible 
for providing.  In compliance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), a letter in April 2006 
informed the veteran of disability rating and effective date 
criteria.   He has had ample opportunity to 
respond/supplement the record. No further notice is 
necessary.

The veteran's service treatment records (STRs) were 
previously associated with his claims file.  He identified a 
chiropractor treatment provider in Kileen, Texas, and the RO 
asked him to provide an authorization for VA to secure 
records of such treatment; he did not return the form.  
Identified prison treatment records have been secured.  Even 
though the duty to assist by scheduling a VA examination does 
not attach to a claim to reopen unless the claim has been 
reopened, the RO arranged for the veteran to be examined (in 
June 2006).  He has not identified any pertinent information 
that remains outstanding.  VA's duty to assist is met.   

B.		Factual Background

Service connection for residuals of a low back injury was 
previously denied by an unappealed rating decision in 
December 1996.  The evidence of record at the time of that 
decision included service records that showed that prior to 
entrance on active duty with the U.S. Army, the veteran 
served in the Texas National Guard, and in the course of such 
service (in September 1991) was seen in a clinic for 
complaints of low back pain.  It was noted that he had fallen 
on a training course.  X-Rays were negative. The assessments 
were tender lower sacroiliac and a left hip contusion. 

An examination for enlistment in January 1993 did not find 
any abnormalities of the spine.

The veteran's STRs show that in late August 1994 he was in a 
car accident, sustaining injuries with complaints that 
included back pain.  Examination about 10 days later found no 
abnormality other than sacroiliac tenderness.  X-rays were 
negative for fracture or degenerative changes.  (He also 
sought physical therapy for shoulder, neck, and upper back 
pain.)  Therapy notes reflect he received instruction to 
perform back flexion exercises.  In November and December the 
veteran was seen for complaints of low back pain; in December 
the only abnormality clinically noted was diffuse lower 
lumbar tenderness.  The assessment was mechanical low back 
pain.  In March 1995 the veteran was seen for complaints of 
lower back pain of two months' duration.  On examination 
there was tenderness over the L-5, S-1 paraspinal muscles.  
The assessment was mechanical low back pain.  The treatment 
prescribed included pain medication and flexion exercises.  

On examination for discharge from active duty, the veteran 
indicated that he had to wear a "back support" in service 
due to the car accident therein; he indicated he had 
recurring back pain since the car accident.  On clinical 
evaluation his spine was normal.

The veteran filed his initial claim seeking service 
connection for (in pertinent part) low back disability in 
July 1996.  The RO sent him a questionnaire to complete, and 
scheduled him for an examination by VA.  He did not return 
the questionnaire, and failed to report for the VA 
examination.  

The December 1996 rating decision noted that on service 
discharge examination the veteran's spine was normal, and 
that he had failed to report for a VA examination, and denied 
the veteran's claim [of service connection for a lower back 
disability] essentially on the basis that such disability was 
not shown.  The veteran did not initiate an appeal of that 
rating decision. 

Evidence received since the December 1996 rating decision 
consists essentially of prison treatment records that show 
that in November 2003 the veteran was seen for complaints of 
chronic low back pain.  It was noted that examination 
revealed no acute changes.  (Notably, the records also show 
an ankle injury sustained playing basketball afterwards.)   

On June 2006 VA examination, it was noted that the veteran's 
claims file was reviewed, and that he had complaints of back 
pain since a "1995" car accident.   On physical examination 
the veteran's complaints of pain were noted, but clinical 
evaluation found no abnormalities.  X-rays revealed mild to 
moderate disc space narrowing at L5-S1, but were otherwise 
interpreted as normal.  The assessment was normal examination 
of the lumbar spine.  No [emphasis added] mechanical low back 
pain.  The examiner commented that the disk narrowing noted 
on X-ray was normal for the veteran's age, and further 
opined, in essence, that there was no objective evidence that 
the veteran had any current low back disability as a result 
of his injury in service. 

C.		Legal Criteria

Generally, when a claim is disallowed, and is not appealed, 
it becomes final, and may not be reopened and allowed based 
on the same factual basis.  38 U.S.C.A. § 7105.   However, if 
new and material is received with respect to a claim that has 
been finally disallowed, that claim may be reopened, and the 
former disposition of the claim may be reviewed.  38 U.S.C.A. 
§ 5108..

38 C.F.R. § 3.156(a), which defines "new and material 
evidence," was revised, effective for all claims to reopen 
filed on or after August 29, 2001.  The instant claim to 
reopen was filed after that date (in February 2006) and the 
new definition applies.  "New" evidence means existing 
evidence not previously submitted to agency decision makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.  When determining whether the 
claim should be reopened, the credibility of the newly 
submitted evidence is to be presumed.  Justus v. Principi, 3 
Vet. App. 510 (1992).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there are an approximate balance of positive and 
negative evidence regarding the merits of the issues material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

D.		Analysis

The veteran did not appeal the December 1996 rating decision 
that denied service connection for lower back disability, and 
that decision is final based on the evidence then of record.  
See 38 U.S.C.A. § 7105.
Because the December 1996 rating decision was based on a 
finding that a low back disability, residual of an injury 
from an accident in service, was not shown, for evidence 
received since the December 1996 rating decision to be new 
and material, it must be evidence that was not of record at 
the time of the December 1996 rating decision that shows that 
the veteran has a low back disability that is a residual of 
the accident injury in service.  

The prison records noting complaints of low back pain in 
November 2003 do not show that a chronic low back disability 
was diagnosed at the time; in fact, they show that 
examination found no acute changes.  While chronic back pain 
was noted, pain alone, without a diagnosed or underlying 
malady or condition, is not a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999), aff'd in part, vacated and remanded in part 
on other grounds, 259 F.3d 1356 (Fed. Cir. 2001)).  
Accordingly, the prison treatment records do not represent 
new and material evidence.   

The June 2006 VA examination report notes that examination of 
the lumbar spine was normal (indicating that disc space 
narrowing on X-ray was normal for the veteran's age).  The 
examiner specifically fund there was no mechanical back pain 
and no lumbar disability residual from the car accident in 
service.  Accordingly, this examination report likewise is 
not new and material evidence.  

Given that none of the evidence received since the December 
1996 rating decision shows current low back disability that 
is (or might be) related to the veteran's service/injury 
therein, the Board must find that the evidence received since 
the December 1996 rating decision does not relate to an 
unestablished fact necessary to substantiate the claim of 
service connection for residuals of a low injury and does not 
raise a reasonable possibility of substantiating such claim. 
Hence, the additional evidence received since December 1996 
is not new and material, and the claim of service connection 
for residuals of a low back injury may not be reopened.  




ORDER

The appeal to reopen a claim of service connection for 
residuals of a low back injury is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


